DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	In view of the arguments filed 05/03/2021, the previous restriction requirement filed 03/16/2021 has been withdrawn.

2.	Claims 1-20 are pending and under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US20140242251 (08/28/2014; PTO 892) in view of US20100055741 (03/04/2010; PTO 892).

	US20140242251 teaches a process for recovering products from a corn fermentation mash (paragraph [0012]; The disclosed aspects relate to systems and methods for fractionating whole stillage from an ethanol production facility. The system of fractionation generates multiple valuable co-products; paragraph [0030]; The ethanol production facility comprises apparatus 104 for preparation and treatment (e.g., milling) of the corn into com flour suitable for fermentation 
The teachings of the reference differ from the claims in that US20140242251 does not specifically teach wherein greater than 25 wt% of the ground corn product has a particle size of greater than 105 um, and wherein greater than 80 wt% of the ground corn product has a particle size of 425 um or less, as measured according to AOAC 965.22-1966.

	US20100055741 teaches a process for pretreating corn for the production of ethanol (paragraph [0008]; the process includes producing ethanol from the corn; para [0010]; the methods comprise pretreating biomass particles to reduce the particles to a relatively uniform particle size; and making biofuels from said pretreated biomass particles), the pretreating comprising milling corn to at least 95% having particle size from about 150 microns to about 300 microns (paragraph [0011]; In some embodiments, said pretreating is with a high shear milling device; paragraph [0028]; In some embodiments, the biomass is corn, and at least 95% of the pretreated particles have a particle size of from about 150 to about 300 microns), wherein the particle size is measured according to AOAC 965.22-1966 (paragraph [0007]; As used herein, "particle size" can be determined by the ability of the particle to pass through a screen of a 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by incorporating the milling pretreatment of corn to at least 95% having particle size from about 150 microns to about 300 microns taught by US20100055741 with the process of US20140242251 to achieve greater than 25 wt% of the ground corn product has a particle size of greater than 105 um, and greater than 80 wt% of the ground corn product has a particle size of 425 um or less as measured according to AOAC 9GG.22-1966.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to have simple and efficient process for recovering products including ethanol from a fermentation mash where the produced fiber rich product has an ethanol potential of at least 90 gallons of ethanol per 1.000 kilograms of the fiber rich product, an ethanol potential that is 90 gallons of ethanol to about 160 gallons of ethanol per 1.000 kilograms of the fiber rich product (claim 2), an ethanol potential that is 90 gallons of ethanol to about 145 gallons of ethanol per 1.000 kilograms of the fiber rich product (claim 3), an ethanol potential that is about 100 gallons of ethanol to about 160 gallons of ethanol per 1.000 kilograms of the fiber rich product (claim 4), an ethanol potential that is about 100 gallons of ethanol to about 150 gallons of ethanol per 1.000 kilograms of the fiber rich product (claim 5), and/or an ethanol .



Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-20, 22, 23 of copending Application 16616503. Although 
The claims and/or specification of the copending application teach a process for recovering products from a fermentation mash, comprising: processing a ground corn product to produce a fermentation mash comprising ethanol; separating at least a portion of the ethanol from the fermentation mash to produce a whole stillage; separating the whole stillage to produce a fiber rich product and a filtrate; hydrolyzing the fiber rich product to produce a saccharification mash; and processing the saccharification mash to produce additional ethanol and a stillage protein product; wherein greater than 25 wt% of the ground corn product has a particle size of greater than 105 pm, and greater than 80 wt% of the ground corn product has a particle size of 425 pm or less, as measured according to AOAC 965.22-1966; and wherein the fiber rich product has an ethanol potential of at least 90 gallons of ethanol per 1,000 kilograms of the fiber rich product or the fiber rich product has an ethanol potential of about 100 gallons of ethanol per 1,000 kilograms of the fiber rich product to about 150 gallons of ethanol per 1,000 kilograms of the fiber rich product.  Thus, the teachings anticipate the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


8.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application 16734422. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The claims and/or specification of the copending application teach a process for recovering products from a fermentation mash, comprising: processing a ground corn product to produce a fermentation mash comprising ethanol; separating at least a portion of the ethanol from the fermentation mash to produce a whole stillage; and separating the whole stillage to produce a fiber rich product and a filtrate, wherein the fiber rich product has an ethanol potential of at least 90 gallons of ethanol per 1.000 kilograms of the fiber rich product  Thus, the teachings anticipate the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


9.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-15, 21, 23-26 of copending Application 15529025. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The claims and/or specification of the copending application teach a process for recovering products from a corn fermentation mash, comprising: separating ethanol from a fermentation mash to produce a whole stillage, wherein the fermentation mash is derived from a ground corn product milled from a plurality of corn pieces, wherein the plurality of corn pieces comprises whole corn kernels, fragmented corn kernels, size-reduced corn kernels, milled corn kernels, or any mixture thereof, wherein greater than 30 wt% of the ground corn product has a particle size of 105 pm or less, wherein greater than 25 wt% of the ground corn product has a particle size of greater than 105 pm, wherein greater than 80 wt% of the ground corn product has a particle size of 425 pm or less, as measured according to AOAC 965.22-1966, and wherein the ground corn product has a crystallinity that is more than 75% of a crystallinity of the corn pieces; and separating the whole stillage with one or more fiber filters to produce a fiber rich portion and a filtrate, wherein the fiber filter comprises a filter sleeve and a rotor disposed within the filter sleeve, wherein the filter sleeve comprises a woven polymer fabric and has openings of about 10 pm to less than 400 pm.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion

10.	No claim is allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652